Title: To George Washington from Anne-César, chevalier de La Luzerne, 27 March 1781
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     Monsieur
                     A Philadelphie le 27. mars 1781.
                  
                  J’ai l’honneur d’envoyer à Votre Excellence un paquet ouvert pour M. le Cte de Rochambeau.  Vous y trouverez copie d’une lettre que M’ecrit M. Destouches.  Je suis peiné du manque de succès d’une expédition; qui, si elle eut reussi, nous auroit été doublement agréable par l’utilité dont elle auroit été à nos alliés et par l’honneur qui devoit en rejaillir sur les armes du Roi.  Au reste il paroit que nos généraux ont complettement rempli ce dernier point et tout le monde est d’opinion qu’ayant des forces supérieures en tete, la maniere dont ils on combattu est très honorable pour eux.  J’attens des circonstances plus heureuses, Monsieur, de la Campagne qui viens de s’ouvrir et je ne doute pas que M. le Cte de Rochambeau ne sois entré dans les plus grands détails avec vous sur les nouvelles qu’il a reçues de france.  J’ai l’honneur d’etre avec le plus sincere et le plus respectueux attachement Monsieur De Votre Excellence Le très humble et très obéissant serviteur
                  
                     le chr de la luzerne
                  
               